In a habeas corpus proceeding, petitioner appeals from an order of the Supreme Court, Suffolk County (Gowan, J.), dated August 31, 1983, which referred the proceeding to Judge Mazzei of the County Court of said county.
Appeal dismissed, without costs or disbursements.
No appeal lies from an intermediate order in a habeas corpus proceeding (CPLR 7011; People ex rel. Ardito v Trujillo, 88 AD2d 1002). In any event, the proceeding was appropriately referred to the court in which the criminal proceeding was then pending (22 NYCRR 683.1 [a] [2]). Weinstein, J. P., Brown, Niehoff and Lawrence, JJ., concur.